Case 19-32857-hdh11 Doc 105 Filed 08/28/19           Entered 08/28/19 15:18:29      Page 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 )       Chapter 11 Case.
In re:                                           )
                                                 )       Case No. 19-12417 (MEW)
  HVI CAT CANYON, INC.,                          )
                                                 )
                                Debtor.          )
                                                 )

                   ORDER PERMITTING CERTAIN CONSENSUAL
                 AMENDMENTS TO THE CASH COLLATERAL BUDGET

         This Order Permitting Certain Consensual Amendments to the Cash Collateral Budget is

entered with respect of the following facts:

         Whereas, on August 14, 2019 this Court entered its INTERIM ORDER GRANTING

DEBTOR’S MOTION PURSUANT TO 11 U.S.C. §§ 105, 361, 362 AND 363 APPROVING

USE      OF   CASH     COLLATERAL,        PROVIDING      ADEQUATE        PROTECTION       AND

SCHEDULING FINAL HEARING PURSUANT TO BANKRUPTCY RULE 4001 (Docket

#43) (the “Cash Collateral Order”). All terms defined in the Cash Collateral Order are used

herein as defined therein.

         Whereas, the Cash Collateral Order authorized use of Cash Collateral pending a hearing

on the Debtor’s motion to use cash collateral scheduled for hearing on September 5 and 6. While

the Cash Collateral Order contemplated use of cash collateral until such dates, it did not

expressly contemplate the possibility of amending the time or Cash Collateral Budget governing

such usage.

         Whereas, on August 27 at regularly scheduled hearing, the Court announced its intention

to transfer venue of this case to the Northern District of Texas (the “Transferee Court”).

Whereas, after announcement of such intention, counsel for Secured Lender UBS raised in open
Case 19-32857-hdh11 Doc 105 Filed 08/28/19             Entered 08/28/19 15:18:29         Page 2 of 3



court concern that delays attendant to transfer of this case might motivate the parties to agree to

amendment of the Cash Collateral Budget to permit orderly transfer to the Transferee Court.

       GOOD CAUSE APPEARING THEREFOR, APPROPRIATE NOTICE IN OPEN

COURT HAVING BEEN PROVIDED UNDER THE CIRCUMSTANCES, AND IT

APPEARING         IN    THE     BEST      INTERESTS        OF     THE     ESTATE       AND        ALL

CONSTITUENTS, IT IS HEREBY ORDERED:

       1.      The Debtor and Secured Lender UBS may, but are not required to, by written

agreement amend the Cash Collateral Budget to extend the date through which Cash Collateral

may be used and to increase the amount of Cash Collateral that may be used thereunder;

provided, however, that any amendment to the Cash Collateral Budget made pursuant to the

authority set forth in this Order shall be subject to the following conditions and limitations:

               (a)     any such amendment shall require the consent of the Official Committee

       of Unsecured Creditors;

               (b)     any such amendment shall not alter the nature and types of payments that

       were authorized under this Court’s prior orders; and

               (c)     any such amendment shall not extend the time period covered by the Cash

       Collateral Budget by more than two weeks.

The foregoing conditions and limitations are intended to apply only to consensual changes to the

Cash Collateral Budget that are made pursuant to the authority of this Order. They are without

prejudice to any relief that any party may seek in the Transferee Court, or to any party’s

objections to such relief, or to any further Order that may be issued by the Transferee Court.




                                                  2
Case 19-32857-hdh11 Doc 105 Filed 08/28/19            Entered 08/28/19 15:18:29       Page 3 of 3



         2.    Upon entry of a written amendment in compliance with the foregoing, the new

agreed budget shall constitute the Cash Collateral Budget for all purposes under the Cash

Collateral Order.

         3.    Promptly following entry of any such amended Cash Collateral Budget, the

Debtor shall promptly file notice of such in the Court in which this case then pends, shall provide

notice of such entry to all parties entitled to notice, including the United States Trustee in this

District and for the district of the Transferee Court, the Creditors Committee appointed in this

case and Secured Lender UBS.

         4.    Upon transfer of this case to the Transferee Court, the Debtor shall promptly

inform the Transferee Court and the United States Trustee for such district of the Cash Collateral

Order and of this Order.

         5.    This Order is expressly subject to the authority of the Transferee Court to

terminate, or prospectively alter or expand the terms and usage of Cash Collateral authorized by

the Cash Collateral Order and this Order.

         6.    Except as expressly set forth herein, nothing in the Order shall alter the Cash

Collateral Order, including but not limited to the briefing schedule set forth therein, unless and

until the Cash Collateral Order is modified by the Transferee Court.

Dated:    New York, New York
          August 28, 2019



                                            s/Michael E. Wiles
                                            HONORABLE MICHAEL E. WILES
                                            UNITED STATES BANKRUPTCY JUDGE




                                                3
